DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 15 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Myers, U.S. Patent 6,363,661.
Regarding claim 1, Myers discloses a tarp system comprising: a flexible tarp (12) for covering a structure, the flexible tarp having a top surface (14), a bottom surface (16) and a peripheral edge (see Fig. 1); a set of first connector portions (38 at edges) located on the top surface of the flexible tarp and located internal to the periphery edge of the flexible tarp (Fig. 2); and wherein one of the first connector portions is configured to interlock with one of a second connector portions located on one of a plurality of bladders (if an opposite connecting means is located on a bladder).  The phrases “for covering a structure” and “configured to interlock with” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to 
Regarding claim 8, Myers discloses a tarp system comprising: a flexible tarp (12) for covering a structure, the flexible tarp having a top surface (14), a bottom surface (16) and a peripheral edge (see Fig. 1); a set of connectors (38 located proximate to edge) located on the top surface of the flexible tarp and located internal to the periphery edge of the flexible tarp; and wherein one of the connectors is configured to receive one of a plurality of bladders (it is capable of connecting to a bladder if a bladder comprises a complementary connection means).  The phrases “for covering a structure” and “configured to receive one of a plurality of bladders” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As a particular bladder is not claimed, the connector is indeed capable of receiving a type of bladder.
Regarding claim 10, Myers discloses a tarp system wherein the set of connectors on the top surface of the flexible tarp are a set of loops (the connectors comprise loops protruding beneath, see Fig. 2) configured to receive one of the plurality of bladders (it is capable of connecting to a bladder if a bladder comprises a complementary connection means).  The phrase “configured to receive one of a plurality of bladders” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As a particular bladder is not claimed, the connector is indeed capable of receiving a type of bladder.
Regarding claim 15, Myers discloses a tarp system comprising: a flexible tarp (12) for covering a structure, the flexible tarp having a top surface (14), a bottom surface (16) and a peripheral edge (see .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 9, 11-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers, U.S. Patent 6,363,661 in view of Glynos, U.S. Patent Application Publication 2009/0056780.
Regarding claims 2, 9, and 16, Myers discloses a tarp further comprising a plurality of bladders (22), but does not specifically disclose the cladders are configured to be releasably located on the top surface/periphery edge of the flexible tarp and configured for retention of a ballast fluid to provide weighted anchorage for the tarp system on the structure.  Glunos teaches removable bladders for providing weight to the tarp (anchor tanks, paragraph 53) located around a tarp periphery (Fig. 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize removable bladders on the top surface and at a periphery for an easier method of filling and emptying bladders as needed.  The phrases “configured to be releasably located,” configured for retention of a ballast,” and “to provide weighted anchorage” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 3 and 11, Myers discloses a tarp wherein the flexible tarp is rectangular and has four edges, the edges being two sets of two opposite edges (see Fig. 1).  
Regarding claims 4 and 12, Myers discloses a tarp further comprising a second set of first connector portions located on a central portion of the top surface of the flexible tarp (interior components 38).  
Regarding claims 5, 13 and 17, Myers discloses a tarp wherein each of the plurality of bladders includes at least one spigot (26, 30) for filling and emptying each of the bladders.
Regarding claims 6, 14 and 18, Myers discloses a tarp wherein the at least one spigot includes a spigot connector and a release valve (32, 28).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers, U.S. Patent 6,363,661 in view of Glynos, U.S. Patent Application Publication 2009/0056780 and Baum et al., U.S. Patent Application Publication 2006/0150537.
Regarding claim 7, the prior art discloses a tarp system, but does not disclose wherein the plurality of bladders include a second connector portion located on one of the plurality of bladders and configured to interlock with one of the first connector portions.  Baum teaches periphery connectors on a tarp interlocking with a connecting means on a bladder (Fig. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize connectors which interlock to the tarp in the manner of Baum for an effective means of holding down the tarp and an easy disassembly.
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument toward the recited figurative language “wherein one of the first connector portions is configured to interlock with one of a second connector portions located on one of a plurality of bladders,” the examiner contends that the limitation has been met as recited in the claim rejections of both the previous and present office actions.  The applicant asserts that the examiner has not addressed the structural limitations.  As stated in the rejection, the prior art of Myers is indeed configured to perform the function of the limitation in that the first connectors are capable of interlocking with other, second, connectors when second connectors are present.  The second connectors are not a required element of the claim as they are recited within the intended use limitation as stated above.  As shown in the detail in Figure 2 of Myers, the knobs 38 are indeed capable of interlocking with a connector such as 40 of an adjacent sheet element.  The rejection stands.
Regarding the applicant’s argument toward the connectors (38) of Myers not being located on a top surface and configured to receive one of a plurality of bladders, the examiner contends that these 
Regarding the applicant’s argument toward the connectors of claim 15 not being configured to interlock with a second connector portion which is located on an edge of an adjacent tarp, the examiner contends that this limitation has been met as stated above.  As the connector portion comprises a knob, it is indeed capable of interlocking with a connector portion of an adjacent sheet element, such as a loop element 40, if adjacent connector portions are located directly on an edge of the adjacent sheet element (see for example Figure 2 which shows components 38 and 40 very near to an edge of the sheet eement).  Therefore the rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633